Citation Nr: 0840974	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-14 068	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of post 
polio syndrome.

2.  Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1955 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.  

The Board issued a decision in March 2005 denying the 
veteran's appeal.  The veteran subsequently perfected an 
appeal to the United States Court of Appeals for Veterans 
Claims.  In December 2005, the Court granted a joint motion 
by the veteran and the Secretary of Veterans Affairs to 
vacate the Board's decision, and remand the case for further 
action.  The Board in turn remanded the case for additional 
development in October 2006.


FINDINGS OF FACT

1.  In August 2007, the appellant submitted a request to 
withdraw his appeal of the claims for service connection for 
post-polio syndrome and obstructive sleep apnea.

2.  In a rating decision of May 2008, the RO granted service 
connection for a seizure disorder which was the only other 
issue perfected for appellate review. 






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In a letter dated in August 2007, the veteran stated that he 
was only attempting to receive service connection for a 
seizure disorder, and that "I am not claiming entitlement to 
service connection for residuals of post polio syndrome and 
obstructive sleep apnea.  What I am claiming is only for 
entitlement to service connection for a seizure disorder 
connected to a boxing match while service in the U.S. Air 
Force (USAF)."  Later in the same letter, the veteran 
reiterated this point by stating that "PPS and sleep apnea 
are not at issue here."  

Significantly, in a rating decision of May 2008, the RO 
granted service connection for a seizure disorder.  Thus, the 
only remaining issue on appeal has been resolved.  The 
appellant has withdrawn the appeal of service connection for 
post-polio syndrome and sleep apnea, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal is dismissed.




		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


